Citation Nr: 0523651	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on 38 C.F.R. § 38 U.S.C.A. § 1318.

3. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection a low 
back disorder, for the purpose of accrued benefits.

4. Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active duty from December 1944 to August 
1946.  He died in March 2000.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the above claims.  In April 2004, the 
Board remanded the claim to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development.  

This claim is again REMANDED to the RO via the AMC. VA will 
notify you if further action is required on your part.


REMAND

It appears that this case was returned to the Board 
prematurely.  This matter must be returned to the RO for 
compliance with the previous remand, consistent with Stegall 
v. West, 11 Vet. App. 268 (1998).  That decision provides 
that a remand by the Board imposes upon the RO a concomitant 
duty to ensure compliance with all of the terms of the 
remand.  Id. at 270- 271.  Specific matters outlined in the 
remand, as instructions by the Board, remain unaddressed.

As noted in the April 2004 Board Remand, the appellant has 
filed a VA Form 21-534, Application for DIC, Death Pension, 
and Accrued Benefits by a Surviving Spouse.  The RO must 
determine, based upon applicable law, whether the appellant 
may be considered the surviving spouse.  There has been no RO 
determination on this initial and critical matter.  
Consideration of this matter by the Board prior to the RO's 
consideration would be inappropriate.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  Adjudicate the issue of entitlement to 
recognition as the surviving spouse of the 
veteran for the purpose of eligibility for 
Dependency and Indemnity Compensation (DIC) 
benefits, undertaking such notice and 
development as is necessary in order to 
adjudicate the issue.  If the determination 
is adverse to the appellant, notify her of 
the determination and of her appellate 
rights, including the need to file a notice 
of disagreement and, following issuance of a 
statement of the case, a substantive appeal 
within an appropriate period of time in order 
to assure appellate review of this issue in 
conjunction with the current appeal.

2.  With respect to the four claims currently 
on appeal, readjudicate these issues, and if 
any benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case (SSOC) and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 

